 


110 HR 3217 IH: Terror Immigration Elimination Act of 2007
U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3217 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2007 
Mr. Paul introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To limit the issuance of student and diversity immigrant visas to aliens who are nationals of Saudi Arabia, countries that support terrorism, or countries not cooperating fully with United States antiterrorism efforts. 
 
 
1.Short titleThis Act may be cited as the Terror Immigration Elimination Act of 2007. 
2.Limitation on issuance of student and diversity immigrant visas to aliens who are nationals of Saudi Arabia or countries that support terrorism or are not cooperating fully with United States antiterrorism efforts 
(a)Limitation on issuance of student visasNotwithstanding any other provision of law, an alien may not be granted a visa for study in the United States under subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) without review by the President if the alien is a national of Saudi Arabia or a designated country. 
(b)Limitation on issuance of diversity immigrant visasNotwithstanding any other provision of law, an alien may not be granted an immigrant visa under section 203(c) of the Immigration and Nationality Act (8 U.S.C. 1153(c)) (relating to diversity immigrants) without review by the President if the alien is a national of Saudi Arabia or a designated country.
(c)DefinitionFor purposes of this section, the term designated country means a country designated under—
(1)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371) as a country the government of which has repeatedly provided support for acts of international terrorism;
(2)section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)) as a country the government of which has repeatedly provided support for acts of international terrorism; or
(3)section 40A of the Arms Export Control Act (22 U.S.C. 2781) as a country not cooperating fully with United States antiterrorism efforts. 
 
